DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohishi et al. (US 2020/0233462).

Regarding claim 1 Ohishi discloses:
An electronic device, comprising: 
a function module (e.g. 6 FIG.5); 
a casing (e.g. 3 FIG.5), having a space to accommodate the function module; and 
a cover (e.g. 11/31 FIG.5), including a frame (e.g. 31 FIG.5) and an extending portion (e.g. 11 FIG.5), wherein the frame covers the casing (shown e.g. FIG.5), the extending portion extends outward from a sidewall of the frame to protrude from the casing, and the extending portion and the frame are integrally formed (e.g. described paragraph [0043]).

Regarding claim 2 Ohishi discloses:
the function module is a display panel (e.g. described paragraph [0016]), and the cover is a fixing frame (e.g. described paragraph [0037]).

Regarding claim 3 Ohishi discloses:
a host (e.g. 2 FIG.2) and a shaft (e.g. 7 FIG.2), wherein the casing is connected to the host through the shaft.

Regarding claim 4 Ohishi discloses:
the extending portion and the frame are made of different materials (e.g. described paragraphs [0039], [0043]).

Regarding claim 5 Ohishi discloses:
a number of the extending portion is two (e.g. 11a/11b shown FIG.5), and the two extending portions extend outward from the opposite sidewalls of the frame and protrudes from the casing (e.g. shown FIG.5).

Regarding claim 6 Ohishi discloses:
An electronic device, comprising: 
a function module (e.g. 6 FIG.5); 
a casing (e.g. 3 FIG.5), having a space to accommodate the function module, and including a frame (e.g. 31 FIG.5) and an extending portion (e.g. 11 FIG.5); and 
a cover (e.g. 11/31 FIG.5), covering the frame; wherein, 
the extending portion extends outward from a sidewall of the frame and protrude from the cover (e.g. shown FIG.5), and the extending portion and the frame are integrally formed (e.g. described paragraph [0043]).

Regarding claim 7 Ohishi discloses:
the function module is a display panel (e.g. described paragraph [0016]), and the cover is a fixing frame (e.g. described paragraph [0037]).

Regarding claim 8 Ohishi discloses:
a host (e.g. 2 FIG.2) and a shaft (e.g. 7 FIG.2), wherein the casing is connected to the host through the shaft.

Regarding claim 9 Ohishi discloses:
a maximum rotation angle of the shaft is greater than 270 degrees (e.g. shown/indicated FIG.4).

Regarding claim 10 Ohishi discloses:
the extending portion is located on a side of the casing away from the shaft (e.g. shown FIG.2).

Regarding claim 11 Ohishi discloses:
the extending portion and the frame are made of different materials (e.g. described paragraphs [0039], [0043]).

Regarding claim 12 Ohishi discloses:
the frame is made of a hard plastic material (e.g. described paragraph [0039]), and the extending portion is made of an elastic plastic material (e.g. described paragraph [0043]).

Regarding claim 14 Ohishi discloses:
the casing is manufactured by a double injection molding process (e.g. described/equivalent as would be understood by one of ordinary skill; paragraph [0043]). (please note: MPEP 2113: “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS”)

Regarding claim 15 Ohishi discloses:
a number of the extending portion is two (e.g. 11a/11b shown FIG.5), and the two extending portions extend outward from the opposite sidewalls of the frame to protrude from the cover (e.g. shown FIG.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi et al. (US 2020/0233462) in view of Takita et al. (US 2017/0336828).

Regarding claim 13 Ohishi discloses: 
The electronic device according to claim 6, wherein, the extending portion is made of rubber (e.g. described paragraph [0043])
Ohishi does not explicitly disclose:
silicone rubber
Takita teaches: 
extending portion (e.g. 10/20 FIG.10) made of silicone rubber (e.g. described paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Takita as pointed out above, in Ohishi, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:: “ a material with a low modulus of elasticity and a high coefficient of friction” (paragraph [0046]) which would provide both for bump resistance and for slip resistance for the modified device, in addition may resist breakdown when exposed to certain chemicals and include a relatively low durometer that may provide a deformable feature thereby increasing the deformability of the deformable feature (e.g. enhanced shock absorption).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar computer housing protection devices as those of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841